DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Status of claims
Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities:
In line 4 of paragraph [4], the phrase “and to ensuring that the carbon” should be corrected to “and to ensure 
In line 2 of paragraph [7], the phrase “includes a fence assembly including a fence assembly including at least one multi-post” should be corrected to “includes a fence assembly .
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Electric gate of claims 1, 16, 19 and 20,
The music playing capabilities of claims 5 and 19,
The ground wire retention member(s) of claims 7 and 19, and
The anti-lift stiletto of claim 15
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(h)(2) for including a partial view without its own label in Fig. 2.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “100” has been used to designate both the portable electric fence system and what appears to be the step in post in Fig. 2.  
Reference characters 100 and 110 point to the same structure in Fig. 1, 2, and 4.
Reference characters 100, 110, and 124 point to the same structure in Fig. 3.
Reference character 100 is pointing to a fence system in Fig. 1-4, but pointing to a post in Fig. 7.
The drawings are further objected to as failing to comply with 37 CFR 1.84(q) because reference character “190” in Fig. 2 has no lead line extending from it so as to designate the “ground wire retention member”, which is designated within paragraph [27] of the specification.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “122” in Fig. 2.
Reference character “178” in Fig. 3, 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:
The word “include” in claim 7 should be corrected to “includes”.
Claim 14 should be corrected to read “wherein said series of reels are positioned along said end-post to allow said poly-wire to be strung at an angle”.
Line 14 of claim 19 should be corrected to read “said open top-end configured to receive”.
Line 16-17 of claim 19 should be corrected to read “wherein said bottom-ends of said at least two posts are configured to be inserted into a ground surface”.
Line 29 of claim 19 should be removed from the claim as the limitation “wherein said poly-wire is poly wire” is unnecessary as this limitation does not further define the poly-wire.
In claim 20, the limitation “an electric gate” should be removed from the claim as there is already an electric gate defined in claim 19 and this limitation does not further define the electric gate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 15, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 states the limitation “wherein said at least one multi-post further includes a ground wire retention member(s)”. Within the specification, the only mention of the ground wire retention member(s) appears in paragraph [26], stating “The at least one multi-post 124 further include a ground wire retention member(s) 190”. However, in Fig. 3 of the drawings, the reference character “190” has no lead line extending from it and does not appear to remotely provide any representation of a ground wire retention member(s). There is no mention, instruction, or description within the specification that would enable one of ordinary skill to have the at least one multi-post include a ground-wire retention member(s). As such, claim 7 contains subject matter, specifically the ground wire retention member(s), that is not described in the specification in a manner which would enable one of ordinary skill to make and/or use the claimed invention.
Claim 15 states the limitation “wherein said at least one multi-post comprises an anti-lift stiletto”. Within the specification, the only mention of the anti-lift stiletto appears in [23], stating “The at least one multi-post comprises an anti-lift stiletto and a storage compartment. The anti-lift ‘stiletto’ used for a valley bottom when setting up a fence”. While a commonly known definition of the term stiletto may be “a short dagger with a tapering blade”, the specification fails to provide any sort of description or instruction to enable one of ordinary skill to have the at least one multi-post comprise an anti-lift stiletto. As such, claim 15 contains subject matter, specifically the anti-lift stiletto, that is not described in the specification in a manner which would enable one of ordinary skill to make and/or use the claimed invention.
Claim 19 states the limitation “wherein said at least two posts further include a ground wire retention member(s)”. Claim 19 and its dependent claim 20 are rejected under the same reasoning as claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 firsts recites “a reel” that is “battery powered and configured to reel in said poly-wire” in lines 5 and 13 of the claim. Claim 1 also recites the limitation “wherein poly-wire is strung through and supported by a series of reels”. It is evident when referring to the specification and the drawings of the instant application, that the reel in lines 5 and 13 of the claim is a limitation directed towards the reel of poly-wire 136 in Fig. 5, and that the series of reels in line 12 is a limitation directed towards the reels 128, which are attached to the fence posts. However, ambiguity arises within the claim by using the term “reel” to refer to separate and distinct limitations within the claims. Examiner suggests Applicant rename the limitations so that they are clear and distinct from one another. As such, for the purpose of this action, Examiner will refer to the “reel” in line 5 of the claim as “first reel” and the “reels” in line 12 of the claim as “second reels”. Accordingly, Examiner will refer to the “series of reels” in dependent claims 9, 10, and 14 as “series of second reels”.
Claim 1 further recites the limitation “wherein said bottom-end of said at least one multi-post and said at least one step-in post”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of this action, Examiner will interpret this limitation as reading as “wherein s of said at least one multi-post and said at least one step-in post”.
Claim 2 recites the limitation “a battery”, however, claim 1 recites the limitation “wherein said reel is battery powered”. It is therefore unclear from the claim if the battery of claim 2 is intended to refer to the battery that powers the reel of claim 1, or if Applicant is intending to introduce a second battery within the claims. For the purpose of this action, Examiner will interpret this limitation as being directed towards the introduction of a second battery and will read the limitation as “a second battery”.
Claim 3 recites the limitation “transmits voltage to said at least two posts”. There is insufficient antecedent basis for the limitation “said at least two posts” within the claim. Further, it is unclear if Applicant is intending to introduce a new limitation in the claim, or if they are attempting to refer to the “at least one multi-post” and “at least one step-in post” of claim 1. For the purpose of this action, Examiner will interpret the at least two posts as referring to the at least one multi-post and at least one step-in post, and read the limitation as “transmits voltage to said at least one multi-post and said at least one step-in post”.
Claims 4 and 6 both recite the limitation “said housing”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant is intending to introduce a new limitation within the claim, or if Applicant intends for claims 4 and 6 to be dependent from claim 2, which does provide antecedent basis for the housing. For the purpose of this action, Examiner will interpret both claims 4 and 6 as being dependent from claim 2.
Claim 9 recites the limitation “apertures positioned along said length”. There is insufficient antecedent basis for the limitation “said length” in the claim. For the purpose of this action, Examiner will interpret this limitation as reading as “apertures positioned along s of the at least one multi-post and the at least one step-in post”.
Based upon Examiner’s interpretation of claim 1, claim 9 further recites the limitation “for receiving one of said series of second reels”. It is unclear from the claim if Applicant is intending to recite that a single, entire series of second reels is received in an aperture of the posts, or if Applicant is intending to recite that one of the second reels of the series of second reels is received in the aperture. For the purpose of this action, Examiner will interpret the claim as reading as “wherein said at least one multi-post and said at least one step-in post comprise apertures positioned along  of the at least one multi-post and the at least one step-in post for receiving one of said second reels of the series of second reels at various heights”.
Claim 16 recites the limitation “wherein said electric gate is 16’”. It is unclear from the claim as to what dimension (i.e. the length, depth, or height) of the gate Applicant is intending to claim is 16’. For the purpose of this action, Examiner will interpret the claim as being “wherein said electric gate is 16’ in length”.
Claim 19 recites the limitation beginning at line 3 “at least two posts having; an open top-end; a series of reels positioned along a length; and a bottom end”. It is unclear from the claim as to whether the at least two posts in combination are to have the above claimed features, or if each post is to have the above claimed features. For the purpose of this action, Examiner will interpret this limitation as being towards each post having the above features and will interpret the limitation as reading “at least two posts, with each post having; …”.
Claim 19 further recites in line 14 that “said top-end configured to receive said insertion-member”. It is unclear from the claim as to whether the top-end of one of the at least two posts, or the top ends of all of the at least two posts are to configured to receive said insertion-member. For the purpose of this action, Examiner will interpret this limitation as being directed towards the top-end of one of the at least two posts and interpret this limitation as reading “said open top-end of one of the at least two posts is configured to receive said insertion-member”.
Claim 19 further recites in lines 30-31 “wherein said at least two posts comprise along said length for receiving one of said series of reels at various heights”. This limitation is unclear for the same reasons as claim 9 and will be interpreted in a similar manner. For the purpose of this action, Examiner will interpret this limitation as reading “wherein said at least two posts comprise apertures positioned along said length for receiving one of said reels of said series of reels at various heights”.
Claim 20 recites wherein the fence system comprises “at least one multi-post; at least one step-in post;”. As claim 19 already defines that the fence system comprises at least two posts, it is unclear from the claim as to whether the at least one multi-post and at least one step-in post are intended to further define the at least two posts, or if they are intended to be introduced into the fence system in addition to the at least two posts. For the purpose of this action, Examiner will interpret the at least one multi-post and at least one step-in post as further defining the at least two posts and read this limitation as:
“wherein the at least two posts comprises at least one multi-post and at least one step-in post;”.
Claim 20 further recites the limitation “a reel” in line 5. However, claim 19 already recites the limitation “a series of reels”. In similar reasoning to claim 1, ambiguity arises within the claim by using the term “reel” to refer to separate and distinct limitations within the claims. Examiner suggests Applicant rename the limitations so that they are clear and distinct from one another. As such, for the purpose of this action, Examiner will refer to the “reel” in claim 20 as “a second reel”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 7,887,028) in view of Dettmann et al. (US 4,097,025; hereinafter Dettmann), Levine et al. (US 6,257,558; hereinafter Levine), and the publication The Wire Tornado – Electric Fence Wire Winder by Electric Fence Winder (https://www.electricfencewinder.com/; hereinafter EFW).
Regarding claim 1, Reid discloses of a portable electric fence system (Fig. 1-6; fence system is portable as the components making up the fence are capable of being transported from one location to another) comprising:
	a fence assembly including;
	at least two posts (103); and
	wherein poly-wire (101) is strung through and supported by a series of second reels (2);
	Reid does not explicitly discloses wherein posts are at least one multi-post and at least one step-in post; a first reel; an electric gate; wherein said fence assembly comprises in a series, said at least one step-in post with said at least one multi-post being positioned at corner-portions of a temporary electrified perimeter fenced area; wherein said bottom-end of said at least one multi-post and said at least one step-in post are configured to be inserted into a ground surface; wherein said first reel is battery powered and configured to reel in said poly-wire; and wherein said at least one multi-post, said at least one step-in post, said reel, and said electric gate are configured to be used in combination to define a temporary electrified perimeter fenced area for retaining livestock. 
	Dettmann teaches of a similar electric fence assembly (Fig. 1-7) comprising a gate (68), posts (11) acting as at least one multi-post (the posts defining corners of the fenced area in Fig. 6) and at least one step-in post (the posts located between the corner multi-posts in Fig. 6), wherein the fence assembly comprises in a series, the at least one step-in post with the at least one multi-post being positioned at corner portions of a perimeter fenced area (see Fig. 6), and wherein bottom ends of the posts are configured to be inserted into a ground surface (as seen in Fig. 1), for the purpose of defining an enclosed area defined by the fencing system.
Seeing as to how the fence of Reid is intended to be utilized as a gate and/or fence panels (Col. 3 lines 16-18), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Dettmann, to provide a fence assembly including an electric gate, at least one multi-post, at least one step-in post, wherein the fence assembly comprises in a series, said at least one step-in post with said at least one multi-post at corner-portions of a temporary electrified perimeter fenced area, wherein bottom ends of said at least one multi-post and said at least one step-in post are configured to be inserted into a ground surface, for the purpose of defining an enclosed area defined by the fencing system. By simply arranging the panel arrangements (100) seen in Fig. 6 of Reid in a series via the manner taught by Dettmann, one would have a fence assembly that is capable of being configured to be used to define a temporary electrified perimeter fenced area for retaining livestock with the above claimed limitations.
Levine teaches of a similar fencing assembly (Fig. 1-4) using electrical wire (14) that is dispensed from a reel (26), providing a well-known means for the dispensement of electrical fence wire.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Levine, to have the poly-wire be supplied on a first reel, as such an arrangement is a well-known means for the dispensement of electrical fence wire.
	EFW teaches of a battery powered reel (see image titled The Wire Tornado; under section titled The Wire Tornado, it states that the reel is powered by a 12-volt battery) that reels in electrical fence wire (i.e. poly-wire; see section titled The Wire Tornado) for the purpose of winding and unrolling electric wire quickly (see section titled The Wire Tornado).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of EFW, to have the first reel of the fence assembly be battery powered and configured to reel in the poly-wire, for the purpose of being able to wind and unroll the poly-wire quickly.
	Regarding claim 7, Reid further discloses wherein said at least one multi-post further includes a ground wire retention member(s) (the second reels 2, which are included on the post defining the at least one multi-post, comprise cylindrical stubs 12, which are retained within apertures 13 of the post, acting as a retention member for retaining wire on the second reels of the posts).
	Regarding claim 9, Reid further discloses wherein said at least one multi-post and said at least one step-in post comprise apertures (13) positioned along lengths of the at least one multi-post and the at least one step-in post for receiving one of said second reels of the series of second reels at various heights (it can be seen in the figures of Reid that the apertures, which receive the cylindrical retention members 12 of the second reels, are positioned along lengths of the posts that define the at least one multi-post and the at least one step-in post).
	Regarding claim 10, Reid further discloses wherein said series of second reels are removeable and height adjustable (as the circular retention members 12 of the second reels are able to be inserted into the apertures 13 and they are not permanently joined to the apertures, they are able to be removed; the series of second reels are height adjustable simply by determining the desired height of the post and the desired heights at which the second reels are attached to the posts in order to string the desired amount of poly-wire to the posts).
	Regarding claim 11, Reid, as modified by Dettmann, further discloses wherein said at least one multi-post is an end-post (as the fence is arranged in the manner taught by Dettman, with multi-post forming the corner posts, the multi-posts will act as end-posts in that they signal the end of one side of the fence).
	Regarding claim 14, Reid further discloses wherein said series of second reels are positioned along said end-post to allow said poly-wire to be strung at an angle (it can be seen in Fig. 6 of Reid that the poly-wire is strung at an angle).
	Regarding claim 16, Reid nor Dettmann, Levine, or EFW explicitly disclose wherein the electric gate is 16’ in length, however, Applicant is reminded that discovering an optimum vale of a result effective variable (i.e. length of a gate between two posts) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electric gate to be 16’ in length.
	Regarding claim 17, Reid further discloses wherein a power source (102) is externally provided (as seen in Fig. 6).
	Regarding claim 18, Reid, as modified by Dettmann, Levine, and EFW, further discloses wherein said portable electric fence system is configured to reduce carbon sources and provide a portable grazing fence for cattle in sync with grass cycles (the fence system is capable of reducing carbon sources and providing a portable grazing fence for cattle in sync with grass cycles).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Dettman, Levine, and EFW as applied to claim 1 above, and in further view of Forsberg (US 6,398,191).
Regarding claim 2, Reid further discloses of a voltage transmitting member (the power source 102 transmits a voltage to the poly-wire), a jumper-wire (see Annotated Fig. 1 below), and an insertion member (bottom ends of the multi-posts and step-in posts act as insertion members in that they are configured to be inserted into the ground), but does not explicitly disclose that the voltage transmitting member is included with a housing, nor of a second battery.

    PNG
    media_image1.png
    399
    639
    media_image1.png
    Greyscale

Annotated Figure 1
Forsberg teaches of a similar electrical fence system (Fig. 1-3) having an electronic unit (1) with a voltage generator (4) that is powered by a battery (10 Col. 4 lines 32-35), which is disposed in a housing (27, Col. 6 lines 7-10), wherein the housing offers protection of the electronic unit.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Forsberg, to have the electrical unit of the power source of Reid be powered via a second battery and have it be disposed within a housing, as a means to protect the power source.
Regarding claim 3, Reid, as modified Forsberg, further discloses wherein the voltage transmitting member extends from said housing (as the power source is disposed within a housing, the jumper wire of the voltage transmitting member extends from the housing) and transmits voltage to said at least one multi-post and said at least one step-in post (by way of the jumper wire being connected to the poly-wire and wherein the poly-wire is connected to the posts), however, they do not explicitly disclose wherein the voltage transmitting member is an insulated alligator clip.
Levine further teaches that their fencing system (Fig. 1-4) comprises a voltage transmitting member in the form of an insulated alligator clip (clip 58 and insulated jumper wire 56; see Col. 4 lines 47-52), which is electrically connected to electrified fence wire (14) by way of a metal plate (18).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Levine, to have an insulated alligator clip in the form of a clip connected to an insulated jumper wire transmit voltage to said at least one multi-post and at least one step-in post. By simply having the jumper wire of Reid be insulated and the connection point 104 of Reid be a clip attached to the jumper wire, this will bring about the predictable result of replacing one well known electrical connection means with another, and thereby having an insulated alligator clip transmit voltage to said posts by way of its connection to the poly-wire.
Regarding claim 4, Reid nor Dettmann, EFW, or Forsberg explicitly disclose wherein the housing further includes a light indicator.
Levine further teaches that their fencing system (Fig. 1-4) comprising a housing (20) with a light indicator (78), which becomes illuminated when power is applied to the electrified wire (14) of the system (Col. 5 lines 43-46).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Levine, to have the housing further include a light indicator, for the purpose of indicating when power is applied to the poly-wire of the fence system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Dettmann, Levine, and EFW as applied to claim 1 above, and in further view of Kim et al. (KR-101635577B1; hereinafter Kim).
Regarding claim 5, Reid nor Dettmann, Levine, or EFW explicitly disclose wherein said fence assembly further includes music playing capabilities.
Kim teaches of a fence assembly (Fig. 1-6) having music playing capabilities in the form of an audio device (130) which is intended to output music as a means to reduce stress of livestock (S; see [0080]), which are enclosed within the fence (F as seen in Fig. 1).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Kim, to have the fence system include music playing capabilities in the form of an audio device for the purpose of outputting music as a means to reduce stress of any livestock that may be enclosed within the fence system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Dettmann, Levine, EFW and Forsberg as applied to claim 2 above, and in further view of Smith (US 6,712,339).
Regarding claim 6, Reid nor Dettmann, Levine, EFW, or Forsberg explicitly disclose wherein said housing further comprises a display.
Smith teaches of a similar electric fence assembly (Fig. 1-8) having a housing (48) in the form of a charging device, comprising a display (50) in the form of a voltage meter, which reads the voltage of the fence system (Col. 4 lines 50-52).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Smith, to have the housing comprise a display in the form of a voltage meter in order to read the voltage of the fence assembly.
Claims 8, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Dettmann, Levine, and EFW as applied to claims 1 and 11 above, and in further view of Rybak (US 4,787,601).
Regarding claim 8, Reid nor Dettmann, Levine, or EFW explicitly disclose wherein said at least one multi-post and said at least one step-in post further include stakes.
Rybak teaches of a similar fence assembly (Fig. 1-8) comprising posts (22), which have stiletto shaped stakes (32) attached to bottom ends of the posts, which allow for easier insertion of the posts into the ground.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Rybak to have the at least one multi-post and at least one step-in post include stiletto shaped stakes, allowing for easier insertion of the posts into the ground.
Regarding claim 12, Reid nor Dettmann, Levine, or EFW explicitly disclose wherein said end-post includes a step for inserting said end-post into said ground surface.
Rybak teaches of a similar fence assembly (Fig. 1-8) comprising posts (22), which have flat steps (42) in the form of collars near a lower end of the post, which are intended to be flush with the ground (Col. 3 lines 34-38), allowing for a demarcation of the desired depth that the post is to be inserted into the ground.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Rybak, to have the end-post include a step that is intended to be flush with the ground, allowing for a demarcation of the desired depth that the post is to be inserted into the ground.
Regarding claim 15, Reid nor Dettmann, Levine or EFW explicitly disclose wherein said at least one multi-post comprises an anti-lift stiletto.
Rybak teaches of a similar fence assembly (Fig. 1-8) comprising posts (22), which have anti-lift stilettos in the form stiletto shaped stakes (32) attached to bottom ends of the posts, which allow for easier insertion of the posts into the ground.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Rybak, to have the at least one multi-post comprise an anti-lift stiletto in the form of stiletto shaped stakes, allowing for easier insertion of the posts into the ground.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Dettmann, Levine, and EFW as applied to claim 11 above, and in further view of Malloy (US 5,104,074).
Regarding claim 13, Reid, nor Dettmann, Levine or EFW explicitly disclose wherein said at least one multi-post further include a post-brace.
Malloy teaches of a support for posts of a fence assembly (Fig. 1-13), having post-braces (18) supporting a fence post (31), as a means to reinforce and support the post.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Malloy, to have the at least one multi-post include a post-brace, as a means to reinforce and support the post.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Dettmann, Forsberg, Bishop (US 2015/0300558), Levine, Pfanstiehl (US 2,249,696), Kim, Smith, Rybak, and Malloy.
Regarding claim 19, Reid discloses of a portable electric fence system (Fig. 1-6; fence system is portable as the components making up the fence are capable of being transported from one location to another), the portable electric fence system comprising:
a fence assembly including;
at least two posts (103), with each post having;
an open top-end (top ends of the posts are open as nothing is covering them as seen in Fig. 6);
a series of reels (2) positioned along a length (it can be seen in Fig. 6 that said reels are positioned along lengths of the posts); and
a bottom-end (it can be seen in Fig. 6 that said posts have bottom ends);
a voltage transmitting member (the power source 102 transmits a voltage to poly-wire 101);
a jumper wire (see Annotated Fig. 1);
poly-wire (101);
said poly-wire is strung through and supported by said series of reels (as seen in Fig. 6);
wherein said at least two posts comprise apertures (13) positioned along said length for receiving one of said reels of said series of reels at various heights (it can be seen in the figures of Reid that the apertures, which receive cylindrical retention members 12 of the reels, are positioned along lengths of the posts);
wherein said series of reels are removable and height-adjustable (as the circular retention members 12 of the reels are able to be inserted into the apertures 13 and they are not permanently joined to the apertures, they are able to be removed; the series of reels are height adjustable simply by determining the desired height of the post and the desired heights at which the reels are attached to the posts in order to string the desired amount of poly-wire to the posts); and
wherein said at least two posts further include a ground wire retention member(s) (the reels 2, which are included on the posts, comprise cylindrical stubs 12, which are retained within apertures 13 of the posts, acting as a retention member for retaining wire on the second reels of the posts).
	Reid does not explicitly disclose wherein the fence system comprises a housing with an insertion-member; wherein said fence assembly comprises in a series said at least two posts and said housing, said top end of one of the at least two posts is configured to receive said insertion-member of said housing and support said housing; wherein said bottom-end of said at least two posts are configured to be inserted into a ground surface; wherein said housing is configured to release said poly-wire; wherein said voltage transmitting member is an insulated alligator clip which extends from said housing and transmits voltage to said at least two posts; wherein said voltage is adjustable; wherein said at least two posts are configured to be used to define a temporary electrified perimeter fenced area for retaining livestock; wherein said housing further includes a light indicator; wherein said fence assembly further includes music playing capabilities; wherein said housing further comprises a display; wherein said housing is waterproof; wherein said at least two posts includes an end-post; wherein said end-post further includes a step for inserting said end-post into said ground surface; wherein said at least two posts further includes a post-brace; wherein said series of reels positioned along said end-post allow said poly-wire to be strung at an angle; wherein said at least two posts further include stakes; wherein said fence assembly further includes step-ins; and wherein the electric gate is to be used in combination with said at least two posts and housing.
	Dettmann teaches of a similar electric fence assembly (Fig. 1-7) comprising a gate (68) that is used in combination with posts (11) arranged in a series, wherein the posts act as at least one multi-post in the form of end posts (the posts defining corners of the fenced area in Fig. 6 act as multi-posts in that the fence extends in two directions from the posts and signal the end of one side of the fence) and at least one step-in post (the posts located between the corner end posts in Fig. 6), wherein bottom ends of the posts are configured to be inserted into a ground surface (as seen in Fig. 1), for the purpose of defining an enclosed area defined by the fencing system.
	Seeing as to how the fence of Reid is intended to be utilized as a gate and/or fence panels (Col. 3 lines 16-18), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Dettmann, to provide a fence assembly wherein the at least two post comprise at least one multi-post in the form of end posts and at least step-in post, wherein the fence assembly comprises said posts arranged in a series, with said bottom-ends of said posts being configured to be inserted into a ground surface, and with an electric gate that is to be used in combination with the posts for the purpose of defining an enclosed area defined by the fencing system. By simply arranging the panel arrangements (100) seen in Fig. 6 of Reid in a series via the manner taught by Dettmann, one would have a fence assembly that is capable of being configured to be used to define a temporary electrified perimeter fenced area for retaining livestock, with said series of reels being positioned along said end-post allow for said poly-wire to be strung at an angle, and wherein the electric gate of the fence assembly is to be used in combination with said posts.
Forsberg teaches of a similar electrical fence system (Fig. 1-3) having an electronic unit (1) with a voltage generator (4) that is powered by a battery (10 Col. 4 lines 32-35), which is disposed in a housing (27, Col. 6 lines 7-10), wherein the housing offers protection of the electronic unit.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Forsberg, to have the electrical unit of the power source of Reid be powered via a battery and have it be disposed within a housing, as a means to protect the power source.
	Dettmann further teaches that their electrical fence system comprises a watertight housing (17; see Col. 3 line 66 – Col. 4 line-11) that is sealed via a sealant (see Col. 3 line 66 – Col. 4 line-11), a gasket (40), and a rain shield (42), thereby offering waterproof protection of the housing such that moisture cannot pass into the housing, thereby minimizing contact of water with the housing (see Col. 3 line 66 – Col. 4 line-11).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Dettmann to have the housing be waterproof, as a way to minimize contact of water with the housing.
	Bishop teaches of an electric fence assembly (Fig. 1-17) comprising a post (704) having a housing (100) with an insertion member (702), wherein a top end of the post is configured to receive the insertion member (wherein the top end of the post is inserted through a recess of the insertion member, thereby receiving the insertion member, as seen in the figures), as a way to support the housing (see Abstract).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Bishop, to have the housing include an insertion-member, such that the top-end of one of the at least two posts is configured to receive the insertion member of the housing, as a way to support the housing.
	Levine teaches of a similar fencing assembly (Fig. 1-4) comprising a housing (20), with a reel (26) of electrical wire (14) contained in the housing (as seen in the figures), wherein the electrical wire is configured to be released from said housing (via its dispensement from the reel as seen in the figures), as a well-known means for dispensing electrical wire.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Levine, to have the poly-wire be supplied on a second reel and be contained in the housing, such that the poly-wire is configured to be released from the housing as a well-known means for dispensing poly-wire.
Levine further teaches that their fencing system comprises a voltage transmitting member in the form of an insulated alligator clip (clip 58 and insulated jumper wire 56; see Col. 4 lines 47-52), which is electrically connected to electrified fence wire (14) by way of a metal plate (18).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Levine, to have an insulated alligator clip in the form of a clip connected to an insulated jumper wire transmit voltage to said at least two posts. By simply having the jumper wire of the voltage transmitting member of Reid be insulated and the connector point 104 of Reid be a clip attached to the jumper wire, this will bring about the predictable result of replacing one well known electrical connection means with another, and thereby have an insulated alligator clip extend from the housing, as the power source is disposed within the housing, and transmit voltage to said posts by way of its connection to the poly-wire.
	Levine further teaches that the housing of their fencing system has a light indicator (78), which becomes illuminated when power is applied to the electrified wire (14) of the system (Col. 5 lines 43-46).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Levine, to have the housing further include a light indicator, for the purpose of indicating when power is applied to the poly-wire of the fence system.
	Pfanstiehl teaches of an electric fence (Fig. 1-7) having a transformer (22) connected to a power source (Col. 2 lines 5-19), which is capable of providing variable voltages by limiting the amount of current, which is desirable based on different atmospheric conditions (Col. 1 lines 29-47).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Pfanstiehl, to have the voltage be adjustable, in order to supply a desired voltage based on atmospheric conditions.
Kim teaches of a fence assembly (Fig. 1-6) having music playing capabilities in the form of an audio device (130) which is intended to output music as a means to reduce stress of livestock (S; see [0080]), which are enclosed within the fence (F as seen in Fig. 1).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Kim, to have the fence system include music playing capabilities in the form of an audio device for the purpose of outputting music as a means to reduce stress of any livestock that may be enclosed within the fence system.
Smith teaches of a similar electric fence assembly (Fig. 1-8) having a housing (48) in the form of a charging device, comprising a display (50) in the form of a voltage meter, which reads the voltage of the fence system (Col. 4 lines 50-52).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Smith, to have the housing comprise a display in the form of a voltage meter in order to read the voltage of the fence assembly.
	Rybak teaches of a similar fence assembly (Fig. 1-8) with posts (22), having step-ins, which are comprised of steps (42) and stakes (32). The steps are intended to be flush with the ground (Col. 3 lines 34-38), which would allow for a demarcation of the desired depth that the post is to be inserted into the ground. The stakes allow for easier insertion of the posts into the ground.
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Rybak, to have the fence assembly further include step-ins, by way of having the multi-posts in the form of the end posts and the step-in posts have steps and stakes, such that the posts have a demarcation of the desired depth that the post are to be inserted into the ground, as well as making the posts more easily insertable into the ground.
Malloy teaches of a support for posts of a fence assembly (Fig. 1-13), having post-braces (18) supporting a fence post (31), as a means to reinforce and support the post.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Reid with the teachings of Malloy, to have the at least one multi-posts in the form of end posts and the step-in posts include post-braces, as a means to reinforce and support the posts.
	Regarding claim 20, Reid, as modified above, further discloses wherein the portable electric fence system further comprise:
	a set of instructions (the disclosures of the applied prior art serve as instructions);
	wherein the at least two posts comprises at least one multi-post and at least one step-in post (as has been stated above in claim 19);
	a second reel (as has been stated above in claim 19); and
	wherein said portable electric fence system is arranged as a kit (in that the components that make up the electric fence system is a set of equipment needed for the specific purpose of producing the claimed electric fence system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678